DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2021, 2/5/2021 and 2/5/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a processor in communication with the one or more image sensors and the projector, wherein the processor is configured to determine, based on the frame time, the speed to reduce noise in 3D data, generated based on the set of images, compared to one or more other possible speeds when taken in combination with all the limitations of the independent claims. Furthermore, the prior art does not teach determining, based on a set of one or more constraints, an initial set of operational parameters for the set of adjustable projector parameters and the set of adjustable imaging parameters to reduce noise in 3D data, generated based on the set of images, compared to one or more other possible sets of operational parameters; determine one or more parameters in the initial set of operational parameters that violate a thermal constraint of the set of one or more constraints; and adjust the one or more parameters to comply with the thermal constraint when taken in combination with all the limitations of the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 31, 2021